DETAILED ACTION
This is a response to the Amendment to Application # 15/945,691 filed on March 29, 2021 in which claims no were amended, cancelled, or added.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status of Claims
Claims 9-28 are pending, which are rejected under 35 U.S.C. § 103.

Examiner's Note on the Compliance of the Reply
Applicant’s response dated March 29, 2021 fails to comply with the requirements of 37 C.F.R. § 1.121(c). Specifically, claim 9 includes the status identifier “previously presented” but includes markings that were present in the previous amendment and were not removed. Although this response is non-compliant, the examiner was able to determine the intended response. However, future non-compliant responses will receive a Notice of Non-compliance.

Specification
The disclosure is objected to because of the following informalities: Specification paragraph 35 uses the awkward phrase “death serious event.”
Appropriate correction is required.

Claim Interpretation
Claims 9, 15, and 21 refer to “data records associated with one or more adverse events” and claims 11, 17, 23, and 24 refer to the configuration information including demographics and/or event information. This appears to be non-functional descriptive material. The PTAB has provided guidance in decisions regarding claims that differ from the prior art based only on NFDM that is data.  See Ex parte Nehls, 88 USPQ2d 1883, 1889 (BPAI 2008) (precedential) (“[T]he nature of the information being manipulated does not lend patentability to an otherwise unpatentable computer-implemented product or process.”); Ex parte Mathias, 84 USPQ2d 1276, 1279 (BPAI 2005) (informative) (“[N]onfunctional descriptive material cannot lend patentability to an invention that would have otherwise been anticipated by the prior art.”), aff'd, 191 Fed. Appx. 959 (Fed. Cir. 2006) (Rule 36); Ex parte Curry, 84 USPQ2d 1272, 1274 (BPAI 2005) (informative) (“Nonfunctional descriptive material cannot render nonobvious an invention that would have otherwise been obvious.”), aff'd, No. 06-1003 (Fed. Cir. June 12, 2006) (Rule 36). Thus, these limitations are not accorded any patentable weight. However, in order to comply with the doctrines of compact prosecution, the Examiner has provided prior art for these limitations.

Claim Rejections - 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.




Claims 9-28 are rejected under 35 U.S.C. § 103 as being unpatentable over Amarasingham et al., US Publication 2015/0213206 (hereinafter Amarasingham) in view of MacDonald, US Publication 2013/0239036, as cited on the Notice of References Cited dated May 29, 2019.

Regarding claim 9, Amarasingham discloses a method for data driven document creation comprising “obtaining a first dataset having data records associated with entities” (Amarasingham ¶ 33) by disclosing that patient data is received from patient data sources, where patients are a form of entity and patient data includes data records. Additionally, Amarasingham discloses “obtaining a list of entities associated with a first subset of data records in the first dataset” (Amarasingham ¶¶ 29, 80) by disclosing that the processes are performed on “selected patients,” which one of ordinary skill in the art would understand to require obtaining the selection thereof and that the selected patients must be associated with the patient data in order to perform the disclosed processes. Further, Amarasingham discloses “obtaining configuration information from a second dataset, wherein the configuration information includes rules for identifying logical relationships associated with one or more adverse events” (Amarasingham ¶ 48”)  by disclosing the use of a predictive model, which must be obtained in order to be used, which includes rules for predicting adverse events based on the patients data (i.e., identifying logical relationships between the patient and one or more adverse events). Moreover, Amarasingham discloses “extracting, for each entity in the list of entities, data records from the first subset of data records associated with the entity” (Amarasingham ¶¶ 53, 67) by disclosing that data records are extracted from many sources (¶ 53) and giving an example where data has been extracted from the selected patient data (i.e., the first subset of data records associated with the entity). Likewise, Amarasingham discloses “identifying, using the configuration information, one or more adverse events in the data records, wherein the adverse events are associated with a characteristic of an entity and are based on interpreting one or more of the data records according to the rules in the configuration information” (Amarasingham ¶¶ 48, 56) by predicting (i.e., identifying) adverse events using the predictive model (i.e., the configuration information) that are associated with the selected patient data records. Finally, Amarasingham discloses “generating a document for each entity in the list of entities using the extracted data records, the one or more adverse events, and the configuration information” (Amarasingham ¶ 69) by generating a report containing the information generated.
Amarasingham does not appear to explicitly disclose “wherein the configuration information is specified using a vector-oriented language.”
However, MacDonald discloses a custom document generation system using configuration information (MacDonald ¶ 17) “wherein the configuration information is specified using a vector-oriented language” (MacDonald ¶ 47, see also ¶ 17) because a “multidimensional” language is a synonym for an “array language,” which the present specification states is synonymous with vector-oriented language.
Amarasingham and MacDonald are analogous art because they are from the “same field of endeavor,” namely that of custom document generation. 
Prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Amarasingham and MacDonald before him or her to 
The motivation/rationale for doing so would have been that of applying a known technique to a known device. See KSR Int’l Co. v. Teleflex Inc., 550 US 398, 82 USPQ2d 1385, 1396 (U.S. 2007) and MPEP § 2143(D). Amarasingham teaches the “base device” for generating custom text reports. Further, MacDonald teaches the “known technique” of using vector-oriented languages to generate custom text reports that is applicable to the base device of Amarasingham. One of ordinary skill in the art would have recognized that applying the known technique would have yielded predictable results and resulted in an improved system.

Regarding claim 15, it merely recites a system for performing the method of claim 1. The system comprises computer hardware and software modules for performing the various functions. The combination of Amarasingham and MacDonald comprises computer hardware and software modules for performing the same functions. Thus, claim 15 is rejected using the same rationale set forth in the above rejection for claim 1.

Regarding claim 21, it merely recites a non-transitory computer readable storage medium for embodying the method of claim 9. The medium comprises software modules for performing the various functions. The combination of Amarasingham and MacDonald comprises computer software modules for performing the same functions. Thus, claim 21 is rejected using the same rationale set forth in the above rejection for claim 9.

Regarding claims 10, 16, and 22, the combination of Amarasingham and MacDonald discloses the limitations contained in parent claims 9, 15, and 21 for the reasons discussed above. In addition, the where the visual indication is the presence of the newly updated data.

Regarding claims 11 and 17, the combination of Amarasingham and MacDonald discloses the limitations contained in parent claims 9 and 15 for the reasons discussed above. In addition, the combination of Amarasingham and MacDonald discloses “wherein the configuration information further includes at least one of demographics associated with the entities in the list of entities and an identification of events associated with the entities in the list of entities. 12. The method of claim 9, wherein the rules for identifying logical relationships in the data records comprise Boolean expressions” (MacDonald ¶ 19) where the event is a complaint.

Regarding claims 12, 18, and 25, the combination of Amarasingham and MacDonald discloses the limitations contained in parent claims 9, 15, and 21 for the reasons discussed above. In addition, the combination of Amarasingham and MacDonald discloses “wherein the rules for identifying logical relationships in the data records comprise Boolean expressions.” (MacDonald ¶ 17).

Regarding claims 13, 19, and 27, the combination of Amarasingham and MacDonald discloses the limitations contained in parent claims 9, 15, and 21 for the reasons discussed above. In addition, the combination of Amarasingham and MacDonald discloses “wherein the configuration information includes formatting information for generating the document.” (MacDonald ¶ 16).

claims 14, 20, and 28, the combination of Amarasingham and MacDonald discloses the limitations contained in parent claims 9, 15, and 21 for the reasons discussed above. In addition, the combination of Amarasingham and MacDonald discloses “wherein the instructions that are executable by the computing device further cause the computing device to perform: obtaining a second dataset having data records associated with entities; and merging the second data set into the first data set” (MacDonald ¶ 35) by merging main data sources into the intermediate data source.

Regarding claim 23, the combination of Amarasingham and MacDonald discloses the limitations contained in parent claim 21 for the reasons discussed above. In addition, the combination of Amarasingham and MacDonald discloses “wherein the configuration information further includes demographics associated with the entities in the list of entities.” (MacDonald ¶ 19).

Regarding claim 24, the combination of Amarasingham and MacDonald discloses the limitations contained in parent claim 21 for the reasons discussed above. In addition, MacDonald discloses “wherein the configuration information further includes an identification of events associated with the entities in the list of entities” (MacDonald ¶ 19) where the event is a complaint. 

Regarding claim 26, the combination of Amarasingham and MacDonald discloses the limitations contained in parent claim 21 for the reasons discussed above. In addition, the combination of Amarasingham and MacDonald discloses “wherein the instructions that are executable by the computing device further cause the computing device to perform the step of providing a graphical user interface for obtaining input from a user, wherein the input controls the operation of the computing device or obtains configuration information.” (MacDonald ¶ 16).

Response to Arguments
Applicant’s arguments filed March 29, 2021, with respect to the objection to the specification for improper use of trademarks and the double period (Remarks 11) have been fully considered and are persuasive. The objection to the specification for improper use of trademarks and the double period have been withdrawn. 

Applicant's remaining arguments filed March 29, 2021 have been fully considered but they are not persuasive.

Regarding the objection to the specification for awkward terminology, Applicant argues “the MPEP provides no basis for objection the specification because the Office interprets a phrase or sentence as ‘awkward,’ nor does the Office provide any such basis for its objection.” Applicant then continues by explaining that “the term ‘death’ describes a specific ‘serious adverse event.’” (Remarks 11-12). The Examiner disagrees.

37 C.F.R. § 1.71(a) states that “[t]he specification … is required to be in such full, clear, concise, and exact terms as to enable any person skilled in the art or science to which the invention or discovery appertains, or with which it is most nearly connected, to make and use the same.” Awkward language is not “clear, concise, and exact.” Thus, Applicant’s argument is unpersuasive.

Regarding the claim interpretation, Applicant argues that “the data records associated with one or more adverse events” are functional because they “identify the specific association that exists between data records and entities.” The Examiner disagrees.



Regarding the rejection of claim 9 under 35 U.S.C. § 103, Applicant argues the combination of Amarasingham and MacDonald fails to teach or suggest “identifying, using the configuration information, one or more adverse events in the data records” because “the Office incorrectly equates Amarasingham’s ‘predicting’ with ‘identifying.’” (Remarks 13-14). The Examiner disagrees.

It is unclear why Applicant believes that Amarasingham fails to discloses this limitation when Amarasingham explicitly states that it is system “is configured to provide … adverse event identification” of “clinical and non-clinical patient data.” (Amarasingham ¶ 48, emphasis added). Further, this is not prediction as Amarasingham goes on to state that this is information related to what “the patient has.” (Amarasingham ¶ 48). Therefore, Applicant’s argument is unpersuasive.

Applicant next argues that MacDonald fails to cure the deficiencies of Amarasingham. (Remarks 14). Applicant’s argument is unpersuasive for the reasons discussed above.

Regarding the rejection of claims 10-28 under 35 U.S.C. § 103, Applicant argues that these claims are allowable either for the same reason as claim 9 or for depending on such a claim. (Remarks 14). Applicant’s argument is unpersuasive for the reasons discussed above.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 C.F.R. § 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 C.F.R. § 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW R DYER whose telephone number is (571)270-3790.  The examiner can normally be reached on Monday-Friday 7:30-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kavita Stanley can be reached on 571-272-8352.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-

/ANDREW R DYER/Primary Examiner, Art Unit 2176